Exhibit 10.32

 

MGP INGREDIENTS, INC.

NON-EMPLOYEE DIRECTORS’ RESTRICTED STOCK PLAN

(as amended)

 

1.             Introduction

 

1.1          The Plan; Effective Date; Duration.  This MGP Ingredients, Inc.
Non-Employee Directors’ Restricted Stock Plan (the “Plan”) shall be effective as
of the date of the 2006 Annual Meeting of Stockholders, if approved by
stockholders at such Annual Meeting.  No award shall be made under the Plan
after October 31, 2016.  This Plan is intended to be exempt from the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended, as a plan
which provides for the transfer of restricted property as described in Prop.
Reg. § 1.409A-1(b)(6), and is to be construed in accordance with this intent.

 

1.2          Purpose.  The purpose of the Plan is to provide each non-employee
member (“Director”) of the Board of Directors (the “Board”) of MGP
Ingredients, Inc. (the “Company”) with awards (“Restricted Stock Awards”) of
shares of common stock, no par value (“Stock”), of the Company, subject to the
restrictions and other provisions of the Plan.  It is intended that the plan
will (a) provide a means of compensating Directors that will help attract and
retain qualified candidates to serve as Directors, and (b) permit Directors to
increase their stock ownership and proprietary interest in the Company and their
identification with the interests of the Company’s stockholders.

 

1.3          Shares of Stock Available Under the Plan.

 

(a)           Subject to the provisions of clause (c) below, the number of
shares of Stock that may be delivered under the Plan during the term of the Plan
is One Hundred Seventy Five Thousand (175,000). If there is an insufficient
number of shares available to deliver to all Directors on any date as of which
an award is made, the available shares shall be delivered to Directors on such
date pro-rata.

 

(b)           Shares of Stock awarded under the Plan (“Restricted Stock”) will
be previously-issued shares of Stock reacquired by the Company, including shares
purchased in the open market.

 

(c)           Appropriate and equitable adjustment shall be made in the number
and kind of shares of Stock available under the Plan and covered by Restricted
Stock Awards in the event of any recapitalization, reorganization, merger,
consolidation, spin-off, combination, repurchase, exchange of shares or other
securities of the Company, stock split, reverse stock split, stock dividend,
extraordinary dividend, liquidation, dissolution, or other similar corporate
transaction or event affecting the Company. If any such adjustment would result
in a fractional security being (i) available under this Plan, such fractional
security shall be disregarded; or (ii) subject to an award under this Plan, the
Company shall pay the holder of such award an amount in cash determined by
multiplying (x) the fraction of such security (rounded to the nearest hundredth)
by (y)  the Fair Market Value thereof on the date of such adjustment. The
decision of the Committee

 

 B - 1

--------------------------------------------------------------------------------


 

(as defined in Section 3.1) regarding such adjustment or substitution shall be
final, binding and conclusive.

 

2.             Restricted Stock Awards

 

2.1          Award Dates.

 

(a)           During the term of this Plan, commencing in 2006, each Director in
office on the first business day following the date of each annual meeting of
stockholders (“Annual Meeting”) shall be awarded shares of Restricted Stock with
a Fair Market Value of $12,500, as determined on such first business day
following the Annual Meeting, subject in all cases to the limits imposed in
Section 1.3.

 

(b)           A Director who is elected or appointed to the Board on a date
other than the date of an Annual Meeting shall be awarded shares of Restricted
Stock as of the first business day following such date of election or
appointment with a Fair Market Value of $12,500, as determined on such first
business day following the date of election or appointment, subject in all cases
to the limits imposed in Section 1.3

 

(c)           The “Fair Market Value” of a share of Restricted Stock on the date
as of which fair market value is to be determined shall be: (a) if the Stock is
reported on the NASDAQ Stock Market., the closing price of a share of Stock as
reported by NASDAQ as of the day on which the award was made; or (b) if the
Stock is listed on another established securities exchange or exchanges, the
highest reported closing price of a share of Stock on such exchange or exchanges
as of day on which the award was made.  The Fair Market Value of the Restricted
Stock, if not so reported or listed, and the Fair Market Value of any other
property on the date as of which Fair Market Value is to be determined, shall
mean the fair market value as determined by the Committee in its sole
discretion, using a reasonable valuation method consistently applied as provided
in Prop. Reg. § 1.409A-1(b)(5)(iv)(B).

 

2.2          Issuance of Stock.  As promptly as practical after the date as of
which an award is made, the Company shall issue a certificate (“Certificate”),
registered in the name of each Director receiving an award, representing the
number of shares of Restricted Stock covered by the Director’s award.

 

2.3          Rights of Holders of Restricted Stock.  Upon issuance of a
Certificate, the Director in whose name the Certificate is registered shall,
subject to the provisions of the Plan, have all of the rights of a stockholder
with respect to the shares of Restricted Stock represented by the Certificate,
including the right to vote the shares and receive cash dividends and other cash
distributions thereon.

 

2.4          Vesting Period.  The Restricted Stock shall be subject to the
restrictions set forth in Sections 2.5 and 2.7 of the Plan. The Restricted Stock
shall also be subject to a vesting period (the “Vesting Period”) commencing on
the date as of which the Restricted Stock is awarded (the “Award Date”). The
Restricted Stock becomes fully vested on the occurrence of one of the following
events (the “Vesting Events”): (1) the third anniversary of the Award Date with
respect to an award of Restricted Stock to a Director; (2) the death of the
Director; or (3) a

 

 B - 2

--------------------------------------------------------------------------------


 

Change in Control, as defined below. Further, the Committee is authorized to
accelerate vesting in any given case in the event of the following terminations
of the Director’s Board service:

 

(a)           the retirement of the Director from the Board at the end of the
Director’s term;

 

(b)           the termination of the Director’s service on the Board as a result
of the Director’s not standing for reelection for the Board; or

 

(c)           the termination of the Director’s service on the Board because of
the Director’s inability to perform substantially such Director’s duties and
responsibilities as a Director of the Company due to a physical or mental
condition, as determined in the discretion of the Committee.

 

As used herein the term “Change in Control” means:

 

(x)            The acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, (excluding, for this purpose, the Company or its subsidiaries, any
employee benefit plan of the Company or its subsidiaries, trustees of the MGP
Ingredients, Inc. Voting Trust or of the Cray Family Trust, or any person who
acquires Common or Preferred Stock from Cloud L. Cray, Jr. or from any trust
controlled by or for the benefit of Cloud L. Cray, Jr. prior to or as a result
of his death) of beneficial ownership, (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of at least 30% of the then outstanding
shares of common stock and 50% of the then outstanding shares of preferred
stock, par value $10 per share,  or 30% of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; or

 

(y)           Individuals who, as of the date hereof, constitute the Board (as
of the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company) shall be, for purposes of this Plan, considered as
though such person were a member of the Incumbent Board; or

 

(z)            Approval by the stockholders of the Company of a reorganization,
merger, consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own collectively as a group more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized,  merged or consolidated company’s then
outstanding voting securities, or a liquidation or dissolution of the Company or
of the sale of all or substantially all of the assets of the Company.

 

If any of the events enumerated in clauses (x) through (z) occur, the Committee
shall determine the effective date of the Change in Control resulting therefrom
for purposes of the Plan.

 

 B - 3

--------------------------------------------------------------------------------


 

2.5          Forfeiture of Restricted Stock.  As of the date (“Resignation
Date”) a Director resigns from the Board during the Director’s term, the
Director shall forfeit to the Company all Restricted Stock awarded to the
Director for which the Vesting Period has not ended as of or prior to the
Resignation Date.

 

2.6          Release of Restricted Stock.  Restricted Stock shall be released to
the Director, free and clear of all restrictions and other provisions of the
Plan, on the first business day immediately following the last day of the
Vesting Period with respect to such Restricted Stock.

 

2.7          Restrictions.  Restricted Stock shall be subject to the following
restrictions during the Vesting Period:

 

(a)           The Restricted Stock shall be subject to forfeiture to the Company
as provided in Section 2.5 of the Plan.

 

(b)           The Restricted Stock may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, and neither the right to receive
Restricted Stock nor any interest under the Plan may be assigned by a Director,
and any attempted assignment shall be void.

 

(c)           Each Certificate representing shares of Restricted Stock shall be
held by the Company and shall, at the option of the Company, bear an appropriate
restrictive legend and be subject to appropriate “stop transfer” orders.  The
Director shall deliver to the Company a stock power endorsed in blank to the
Company to be used by the Company in the event the Restricted Stock is
forfeited.

 

(d)           Any additional Stock or other securities or property (other than
cash) that may be issued with respect to Restricted Stock as a result of any
stock dividend, stock split, business combination or other event, shall be
subject to the restrictions and other provisions of the Plan.

 

(e)           The issuance of any Restricted Stock award shall be subject to and
contingent upon (i) completion of any registration or qualification of the Stock
under any federal or state law or government rule or regulation that the
Company, in its sole discretion, determines to be necessary or advisable; and
(ii) the execution by the Director and delivery to the Company of (A) any
agreement reasonably required by the Company, and (B) the stock power referred
to in Section 2.7(c).

 

3.             General Provisions.

 

3.1          Administration.  The Plan shall be administered by a committee (the
“Committee”) that shall be the Human Resources and Compensation Committee of the
Board.  The Committee shall have full power, discretion and authority to
interpret and administer the Plan.  The Committee’s interpretations and actions
shall be final, conclusive and binding upon all persons for all purposes.  No
member of the Board or the Committee, nor any officer or employee of the Company
acting on behalf of the Board or the Committee, shall be personally liable for
any action, determination or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board and the Committee and any
officer or employee of the

 

 B - 4

--------------------------------------------------------------------------------


 

Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect to any such action,
determination or interpretation.

 

3.2          No Retention Rights.  Neither the establishment of the Plan nor the
awarding of Restricted Stock to a Director shall be considered to give the
Director the right to be retained on, or nominated for reelection to, the Board,
or to any benefits or awards not specifically provided for by the Plan.

 

3.3          Interests Not Transferable.  Except as to withholding of any tax
required under the laws of the United States or any state or locality, no
benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, or other legal
process, or encumbrance of any kind.  Any attempt to alienate, sell, transfer,
assign, pledge, attach or otherwise encumber any such benefits whether currently
or thereafter payable, shall be void.  No benefit shall, in any manner, be
liable for or subject to the debts or liabilities of any person entitled to such
benefits.  If any person shall attempt to, or shall alienate, sell, transfer,
assign, pledge or otherwise encumber such person’s benefits under the Plan, or
if by reason of such person’s bankruptcy or any other event, such benefits would
devolve upon any other person or would not be enjoyed by the person entitled
thereto under the Plan, then the Committee, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them to or for the benefit of such person entitled thereto under
the Plan or such person’s spouse, children or other dependents, or any of them,
in such manner as the Committee may deem proper.

 

3.4          Amendment and Termination.  The Board may at any time amend or
terminate the Plan; provided that:

 

(a)           no amendment or termination shall, without the written consent of
a Director, adversely affect the Director’s rights under outstanding awards of
Restricted Stock; and

 

(b)           Stockholder approval of any amendment shall be required if
stockholder approval is required under applicable law or the rules of any
national securities exchange or automated quotation system on which are listed
or quoted any of the Company’s equity securities.

 

3.5          Severability.  If all or any part of the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid.  Any Section or part thereof so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part thereof to the fullest extent possible
while remaining lawful and valid.

 

3.6          Controlling Law.  The law of Kansas, except its law with respect to
choice of law, shall be controlling in all matters relating to the Plan.

 

 B - 5

--------------------------------------------------------------------------------